Judgment, Supreme Court, Bronx County (John A. Barone, J.), rendered June 3, 2005, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 12 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Saxe, J.E, Catterson, McGuire, Acosta and DeGrasse, JJ.